Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 1 of 28



  A(')91ltRrv lk/Il) (.7f111111141('()J'r1l'llt1flt

                                                 UNITED STATESDISTRICTCOURT                                                             FILE
                                                                          forthe                                               3:45 1
                                                                                                                                    -)411.1tll28 21121)
                                                                Nonllern Districtol'ol
                                                                                     :io                                    Clerk U.S.DistrictCourt
                                                                                                                            Northern DistrictofOhio
                        United Statesol'A merica                                                                                   cjeveland

                    wYLEIA NASHON W ILLIAMS                                              O2SeNO'           l:20M J2208




                                                             C RIM INAL CO M PLAINT
              1-lllecomplainantinthiscase.sîalethatthefollowing islrueto thebestofmy knowledgeand belief.
  Onoraboultllttdatels)of- May 13,2020 toJuly9,2020 inthecotlnty of                                                           Cuyahoga                      inthe
     Northern      Dislrictof     Ohio          .thedefendantts)violated:
          (.
           '()dek
                $'dt.//'
                       f?l?                                                                 Ot/ènseDe?â'
                                                                                                       t?r/p/k'
                                                                                                              t)n
  18U.S.C,jj1243,1344,1349,                                 W irefraud,bankfraud,andattem ptandconspiracyto comm itwire fraud and
  and 2                                                     bank fraud




              -I-hiscl
                     'i114illa1col'
                                  nplailltis based tln these tktcts:
  SEE ATTACHED AFFIDAVIT




              Y Coltinuedonll
                            4eattachedsheet.

                                                                                                                 .fJ!?1/7 f//17(//1/ASIjItltIll4te
                                                                                                    Matthew E.Scalisi,SqecialAgent,FBI
  Swurnte viatelcphoneafterstlblnissi0nby reliablf                                                           l3I-I
                                                                                                                 (
                                                                                                                 l3lt?
                                                                                                                     (i??f
                                                                                                                         /??t!tttttll/f/(
                                                                                                                                        ,
  electroni(
           .
           -nleans.Futd.R.Crin.
                              1.P.3x4(d),and 4.l.                             xrs Dla'rYtx
                                                                         Q<y%>            #.
                                                                        * z
                                                                       g.               '. o0
                                                                      t!t    @-.
                                                                      D        q#+ # r  ->' ..
                                                                                       .:          C'
                                                                                                    ër
                                                                                                     j                        t                      '
                                                                                      '            1
                                                                                                   .
  Date:                 07/28/2020                                                           !
                                                                                             :.;
                                                                                              . .
                                                                                                ;
                                                                                                t                            r               .
                                                                                           .ï
                                                                                           .  .
                                                                                              ,
                                                                                                ,9l
                                                                                                  :
                                                                                                  .
                                                                              .'       ,..      j..    .....
                                                                                        .,,. . )j;.                 ,. .
                                                                                                                    j                           .. . ....
                                                                                              (&                   Jklt.v.ljge
                                                                                                                            . ,.$'.i'/g&fttllre
                                                                                 '
                                                                                 )
                                                                                 '
                                                                                 .'d,i
                                                                                     kh/
                                                                                       rr
                                                                                        '
                                                                                        sfhr'-1
                                                                                              ,
                                                                                              .
                                                                            **       :
                                                                                     1'ëy                    idA R
  City and state:                                     Clevel
                                                           and,Ohi
                                                                 o            Nof l-rek c               Dav . ui    z,U .S .Magistrate Judge
                                                                                                                  Printed??(??.
                                                                                                                              ??(.
                                                                                                                                 ,f'l/lf/tl
                                                                                                                                          .ttle                 .--
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 2 of 28




                                             A FFIDAVIT                                l:20M J2208

           1,M atthew Scalisi,being tsrstduly sw orn,hereby depose and state asfollows'
                                                                                      .

                         INTRO DUC TIO N AN D AG ENT BA C KG RO UND

                   Im akethisatxdavitin supportofcrilninalcom plaintscharging PH ILLIP J.

    At/GUSTIN (aka,P.
                    lAtlgustinorAugtlstine)(biAugustin'')andWYLEIA NASHON
    W IIwl-IAM S (aka,Nashon Matthews)(ûbq/illiams'q)(together,%tllefendants''),withwire fraud,
    bank fiaud,attem ptand conspiracy to cornm itwil'e fratld and bank fraud,in violation of I8

    U.S.C'.jj1343,1344,1349,and2,andchargingAugustinwithobstructionofjtlstice,in
    violationof I8U.S.C.jj I503and l5I2(c)(2),from on oraboutMay l3,2020 to onorabout
    July 9.2020,in the N orthern Districtofo hio,Eastern Division.and elsewhere.

                   Defendants have devised and participated in aschem eto obtain by tiaud m illions

    ofdollarsin fbrgivableloansthroughthePaycheck Protection Program (:.PPP'')and other
    '

    governmelltprogram s.conspiring w ith two people now cooperating w ith the investigation

    (--f.
        >lIS 2'-alld bsf.
                        >lIS 3'-)Aandothers.l Early in thescheme,Augustinobtaineda fraudulentPPP
     loan forhisowncompany,ClearVisionM usicGroup LLC ('ûclearVision''),withCHS 2
     providing draftfktlsified documentsforA ugustin to use. Aftersubm itting thatapplication,

     Defendantsthen began to w ork w ith CI'
                                           IS 2 on a schem e to subm itntlm erous fiaudulentPPP

     Ioan applicationsin orderto receive kickbacks fkolu cont-
                                                             ederate Ioan applicants. Augtlstin

     fbcused on recrtliting ntlm erousctAnfkderate PPP loan applicants using his network ofbusiness

     contacts9om hiswork as a managerforprofessionalfootballplayers. A ugustin also recruited


     1       The conductand chargesdescribed in thisaft-idavitare paI 4 ofa Iargerinvestigation that
     isbeing condtlcted in this Districtand elsewhere. Asa result,notaIInum bered sotlrcesand
     anonym otls individualsand entitiesare described in every tsling. Ihave included in thisaftidavit
     only those individuals and entities Ihave deem ed necessary to explain theparticularfactsset
     forth here.
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 3 of 28




     W illiam sto assistil1thescl-
                                 lelne. Early on,W illialnsobtained fàlsifsed docum ents fiom CIIS 2

    to include in t'
                   raudulentapplications. Later,she fbcused on coordinating colnm unications

     between CI-IS 2 and the contkderatesAugustin recruited,prim arily by collecting infbrm ation

     froln them and passing thatinform ation to CH S 2 foruse in creating falsil
                                                                               ied docum entsand

    applications.To intlate the sizeofthese PPP loans,and tbe corresponding kickbacks,the

    conspiratorsrelied on a variety offalse statem ents,incltlding by subm itting falsified bank

     statelllentsand payrolltax form s. Forexam ple.the conspirators used nearly identicalversionsof

     the sam e fabricated bank statem ents,recycled in the PPP applicationsform ultiple com panies

     w ith m inorchanges.
                   The conspiratorsin the scheme planned orprepared atleast90 fraudulent

     applications,mostofwhich weresubm itted. Based on the evidence invcstigatorshave reviewed

     to date.CH S 2,Augustin,and theirco-conspiratorsapplied forPPP loans thatare togetherworth

     morethan $24 milliondollars,withatleastapproximately42ofthoseIoansapproved andftlnded
     foratotalofapproxiluately $l7.4 lnillion.Certainofthoseloan recipientsthen wireda kickback

     ofvarying amounts,often approximately 25% ofthe fraudulentloan proceeds,to an accotlnt

     controlled by C1'
                     IS 2. Because Augustin had originated the schem e w ith Cl'
                                                                               IS 2 and recruited so

     m any loan applicants,A ugustin expected to receive and often did receive sizablekickbacks.

     C l.IS 2 paid Augustin a share ofthe kickbacks,of-
                                                      ten by w iring fundsto an accountcontrolled by

     A ugustin. In a six-week period,CHS 2 wired to one ofA ugustin'saccountskickbackstotaling

     morethan $900,000.
                    lam aSpeeialAgelltwith the FederalBureauofIllvestigation (kûFBI''),and have
     been since Jtlly 7,2019. A sa SpeclalAgentwith the FBI,lam assigned to the Com plex

     FinancialC rim esSquad. Ihave obtained extensive training and experience w ithin the FBIon



                                               Page 2 0f-26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 4 of 28




    investigating financialcrim es leadingto fkderalprosecutions. Priorto becolning a SpecialAgent

    withthe FBI.IwasaSpecialAgentwiththeUnitedStatesSecretService(ikUSSS-')from Jtllyof
    2016 to Jtlly of20l9. W hile working outofthe Chicago Field O ftscew ithin the USSS.lwas

    assiglled to the FinancialCrim esUnit. IIlavew orked on m ultiple financialcrim es casesthat

     involved wire fraud,banl
                            k fiaud,aggravated identity theft,and otherfratldsand swindles.

     Recently,Ihave been assigned to work w ith the U .S.Departm entofJustice and otherIaw

    enforcementpartners,includingtheInternalRevellue Service- Crim inallnvestigation (-(lRS-
    CI'')andtheSmallBusinessAdministrationOfflceoflnspectorGeneral,to investigatepossible
     fraud associated w ith the stimulusand econolnic assistanceprogram screated by the federal

     governm entin responseto the COV ID-l9 program .

                    'I-he facts in this affidavitcom e fiom m y personalobservations,m y training and

     experience,and inform ation obtained from my co-easeagent,SpecialA gentA nthony Pizzolaof

     the IRS-CICleveland.Ohio office,aswellasfrom otherm em bersofIaw entbrcementand from

     w itnesses. 'I-hisaffsdavitis intended to sllow m erely thatthere is suflicientprobable cause for

     the requested warrantsand doesnotsetforth alIofm y know ledge aboutthism atter.

                                           PR O BABLE CAU SE

                    A ugustin and CHS 2 originated thisschem e to fraudulently obtain governm ent-

     backed,forgivable loans by firstobtaining a PPP loan forA ugustin'sown company,Clear

     Vision. lm m ediately thereafter,A ugustin broughtin W illiam sto facilitate the schem e,while

     Augustin foctlsed 01
                        4recruiting both confkderate PPP loan applicantsand additionalco-

     conspiratorswho cotlld to recruiteven m ore such confbderates. The netw ork ofconf-
                                                                                       ederates

     and the scope ofthe schenle grew quickly,both throtlgh Augustin'snetwork and throtlgh

     broaderword ofm outh. A lthough W illiam sappearsto have worked on subm itting a num berof



                                                Page 3 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 5 of 28




    applications in the days afterthe ClearV ision application.the schem e soon developed a stable

     model.withCHS2astheoperationalcenter,submittingthevastmajorityofapplications.The
    applicationsrelied on falsified payrollntlm bers,supporting those figuresw ith counterfeitlRS

     Form s941thatCHS 2 and CHS 3 created. CHS 2 also often tlsed counterfeitbank statementsto

    concealtlle fàctthatlnany ofthe businesseshad little to I1o fundson hand,and often had littleto

     l)o ongoing business. W illiam s Iargely t-
                                               acilitated com m unicationsbetween confkderatesand

    CHS 2.btltalso falsilsed checksto subluitw ith solne applications. Allthe while,Atlgustin

     continued to recruitconfederatesand then pressure them to send theirkickbacksoncetheirloans

     were received.

                   The tblloNving t'
                                   inancialinstitutionsare referenced herein:

                   a.      Bank 1isa tkderally insured bank located in Cincinnati,Ohio.

                           Bank 2 isa federally insured bank located in FortLee,New Jersey.

                           Bank 3 is a fb,derally insured bank Iocated in SaltLake City,Utah.

                           Bank 4 isa federally insured bank located in New York.New York.

                           Bank 5 isa federally insured bank located in New York,N ew York.

                           Bank 6 isa tkderally insured bank located in San Francisco,California.

                   g.      Bank 7 isa federally insured bank Iocated in Charlotte,North Carolina.

                   h.      Bank 8 isa fb.derally insured creditunion Iocated in Vienna,V irginia.

            8.     Bank Processor l isa '
                                        linancialtechnology com pany located in Redw ood City,

     California-thatenables businessesto apply online forPPP loansfrom tw o participating banks,

     Bank 2 and Bank 3.




                                              Page4 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 6 of 28




    The #flpt#lG W Protectitln 'rtzx
                                   tzr/?;l

                   TheCoronavirusAid,Relieftand Econom icSecurity(+:CARES'')Actisafederal
    law enacted in oraround M arch 2020 and designed to provide em crgency financialassistance to

    the m illionsofA mericans who are suffering the econolnic effectscatlsed by the CO VID-l9

    pandemic.Onesourceofreliefprovided bytheCARES Actwastheauthorizationofupto $349

    billioninfbrgivableloanstosmallbusinessestbrjobretentionandcertainotherexpenses,
    throtlgh a program referred to asthe PPP. In oraround A pril2020,Congressauthorized over

    $300 billion inadditionalPPP ftlnding.
            10.    ln orderto obtain a PPP ltAan,a qualifying businessm ustsubm ita PPP loan

    application.which issigned by an authorized representativeofthe btlsiness. The PPP loan

    application requiresthebusiness(through itsauthorizedrepresentative)to acknowledgethe
    program rulesand m ake certain alxrm ative certifscationsin orderto be eligible to obtain the PPP

     loan.InthePPP Ioanapplication,thesmallbtlsiness(throtlgh itsauthorized representative)must
     state.amongotherthings,its:(a)averagemonthly payrollexpenses'
                                                                 ,and (b)numberof
    em ployees. These fsgures are used to calculate the am ountofm oney the sm allbusiness is

    eligible to receive tlnderthe PPP. ln addition,businessesapplying fbra PPP loan m ustprovide

    Joctlm entation showillg theirpayrollexpenses.

                   A PPP loan application 1:1t1stbc processed by a participating lender. Ifa PPP loan

    application isapproved,the participating lenderftlndsthe PPP Ioan using itsow n m onies,w hich

     are I00% guaranteedbytheSmallBusinessAdministration(*(SBA'').Datafrom theapplication,
     incltlding infbrm ation aboutthe borrower,the totalam ountofthe loan,and the listed num berof

     em ployees,istranslnitted by the Ienderto the SBA in the cotlrse ofproeessing the loan.




                                              Page 5 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 7 of 28




                     PPP loan proceedsm ustbe used by the businesson certain perm issible

    expenses payrollcosts.intereston mortgages,rentsand utilities. The PPP allowsthe interest

    and principalon the PPP loan to be entirely forgiven ifthe businessspendsthe Ioan proceedson

    these expense item swithin a designated period oftim e afterreceiving the proceedsand usesa

    certain am ountofthe PPP Ioan proceedson payrollexpenses.

    The FrautlulelttClear Iz7.
                             Ww/### Loan
                     On orabotltM ay l3,2020.Augtlstin and CHS 2 worked togetherto subm ita

    f-
     raudulentPPP Ioan application on behalf-ofClearV ision,a businessow ned by Augustin.

    Augustinstlbmitted aPPP loan of$84,5l5to Bank 3in Utah,through Bank Processor1.
    Augustin reported thatClearVision had 10 em ployees.and thatthe loan would be used to pay

    theirwages.z

                     Bank Processor 1recordsshow thatthe application w asfinalized on M ay 13,

    2020,inthenalneofteclearvisionmusicgrotlpl1c(capitalizationsicl,''withanaddressin
     Hialeah.Florida. ksphillip A ugustin-'w aslisted asClearV ision-s prim ary contactand 5l%

     owner. A ugustin'sknown personalcellularphonentlm berand em ailw ere Iisted asthe contact

     infbrm ation.




            CLIS 2 and Augustin had been emailing aboutobtaining Coronavirus-reliefloansdating
     back to atleastM arch 30,2020.w hen Augustin sentCl'IS 2 a seriesofem ails,attaching
     photographsofa ClearVision 20l9 tax rettlrn and an intake form for'ESBA C.A .R.E.S.Relief
     Loans.'-Althoughthereturn showedanetlossof$9l3,420,Augtlstinreportedon theintake
     tbrm thatthe businesswasbçproducing positive revenue''befbre February 15,2020. Contrary to
     his PPP application,the intake tbrm also reported thatClearVision had only tsve em ployeesas
     ofthe end ofM arch 2020.



                                               Page 6 0f-26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 8 of 28




                   In interviewsw ith investigators,ClIS 2 hasadm itted thatthe application w as

    based on docum entshe falsified forAugustin.3 The application included,forexam ple,a

    purported Febrtlary 2020 bank statem entfora Bank 6 accountending in 6432. The statementis

    a clearforgery,bearing an accountholdernam e offCCLEA R V ISION M USIC GROUP'Ain the

    addresssection,butanaccountholdernameofvkgcompanyA1''nexttotheaccotlntnumber.
    Com pany A isan entity unrelated to Clear Vision thatiscontrolled by ClIS 2,and CHS 2 has

    adm itted thathe wasalso falsifying bank statem ents forhisown entities,and sim ply forgotto

    changethe accountholdernam e in both placesw hen providing Augustin a fblsified statem entto

    tlse forthe application.

                   Theapplication also included purported lRS Forms94l(titled,bbEmployer's
    Qtlarterly Federal'l-ax Returnh')fbral1fburquartersof20I9.Thepurportedtax formsshow
     quarterlypayrollofmorethan$l00,000eachqtlarter.Thatfigtlreyielded thePPP Ioan
    application'sbkAverage Monthly Payroll-'fqgureof$33,806,whichdeterm inedthe$84,5l5
     amotlntofthe loan. Each wassigned by Augtlstin asthe com pany owner,and also listed

     Augustin asthe company's designee and asa *ipaid Preparer.''though he is nota paid tax

     preparer.The C-learVision Form s94l fbllow the sam e style and pattern asthe many other

     Forlns 94ltllatCHS 2 fàlsifsed in the course ofthe scheme,incltlding in the indicia offraud.'
                                                                                                 l




     3        O n June 25,2020,investigatorsarrested CHS 2 and CHS 3 and executed search warrants
     attheirresidellces. Follow ing hisarrest,CHS 2 choseto cooperate with the investigation in the
     hope ofobtaining fhvorableconsideration in connection w ith hispending charges. CHS 2 w as
     illterviewed on thatday.and hascontinued to cooperate with the investigation afterobtaining
     cotlnsel. M ostofhisstatelnentsrelated herein have been corroborated by recordsobtained from
     third partiesorrecovered from hiselectronic devices.
     4     As lloted above.Augustin was listed asboth ownerand paid preparer. Dozensofother
     Form s941 stlbm itted in thisschem e evidence the same error. CHS 2 hasadm itted thatthese


                                              Page 7 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 9 of 28




    IRS records show thatClearVision did not,in fàct,f5le any Form s941 fbrany quarterof2018 or

    2019,and Florida Departm entofRevenue recordsshow thatC learVision did notreportany

    wagesorem ployecsfbrthose years,ortbrthe tsrstquarterof2020.

                   Asdescribed in more detailin the following section,Augustin also soughtoutthe

    opportunity to speak w ith investigatorsthrough hisattorney,and agreed to be interviewed w ith

    hisattorney present. ln thatinterview on July 6,2020,A ugustin falsely portrayed him selfasa

    victim ,adm itting thathe received hundredsofthousands ofdollars in paym entsfrom CHS 2 for

    loan refkrrals,butclaim ing to be unaware thatthe applicationsCHS 2 was subm itting were

    fraudulent. In thatinterview,Augustin eflkctively adm itted thatthe doctlm ents subm itted w ith

    the application were notgenuine,ashe stated thathe provided C HS 2 only C learV ision'sannual

    corporate tax return,and did notprovide any quarterly Form s94 l.bank accotlntstatelnent,or

     inform ation aboutC learV ision'spayroll17
                                              01-use in the application. Augtlstin falsely claimed

     thatitw asClIS 2 w ho stlbm ittcd the ClearVision application from Atlgustin-shouse,using

     Augustin'scom puter.




     documentssharethatfeaturebecausehemistlnderstoodthe form,andhe(orsom eonefollowing
     hisinstructions)prepared aI1ofthe Forlns94latissue.
             The contentofthe form salso indicate tlalsitscation. Al1fourquarterly tbrm sare nearly
     identical,and the fourforms forC learVision com prisetwo pairsoffbrm sthatare identical,
     down to the penlly,with the tirstand second quarterm atching,and thethird and fotlrth qtlarter
     m atching. They also evidence a pattern ofpayrollspending thatislikely false:each ofthe
     qtlartersshowssignit-icantincreasesfrom thefsrstto second to third m onth ofthe quarter. For
     each identicalpair,the sam e figuresare reported fbrthe tax Iiability incurred in thef'
                                                                                           irstmonth of
     eachquarter,thesame flgure forthesecondmonthofeachqtlarter(increased stlbstantially from
     thelsrstmonthl-andthesameligure forthethird month ofeachquarter(increased stlbstantially
     tiom thesecond lnonthl.Theresultisthatthecompany reportsaperfectly repeatingcycleof
     ascending payrollcosts within each qtlarter,dropping dow n again atthe startofthe nextqtlarter.
     CI,IS 2 hasexplained thatthisw asdue to a form ula he used,allocating diffbrentpercentagesof
     the qual-terly payrolltax liability to each m onth ofeach quarter.


                                               Page 8 0f-26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 10 of 28




                   Contrary to Augtlstin'sclaim s,em ailsbetw een Augustin and CI4S 2 show that

     CHS 2 prepared the bank statem entand Forms 941 forA tlgustin,and sentthem to Atlgustin for

     Augustin to use in hisapplieation.On the nightthatAugblstin subm itted the PPP application,

     CHS 2 sentan elnailto A tlgustin w ith one attachm ellt,'CCLEA R V ISION G RO UP feb

     202().pdf.'' Thatdtlcumentwasthe sam e tàlsifsed Bank 6 Febrtlary 2020 statem entsubm itted

     w ith the ClearV ision PPP application. Laterthatevening,Cl'
                                                                IS 2 sentA tlgustin a seriesof

     em ails,each with a falsilsed Form 941 fora quarteroftax year20l9,in native PDF lbrm . The

     tinalversionsofthe Forms 94 ICIIS 2 sentm atch the scanned Forms 94 1sublnitted w ith the

     ClearVision PPP application,with one exception'
                                                   . the versionsthatCHS 2 elnailed were not

     signed and dated in Part5,while the versionsAtlgustin subm itted appearto have been printed

     and then signed and dated in black ink in Part5,nextto Augtlstin'snam e and the title beow ller.''

     Specifically,they appearto have been signed by Augustin.s

            l9.     By contrast,signattlreson otherForms 94 Isubm itted in this schem e,prepared by

     C HS 2 and C HS 3,generally appearsim ilarin style to one another,butvery differentfrom the

     style ofsignatureson the ClearVision fbrm s. CHS 2 hasadm itted to fabricating and signing

     numerousotherForm s94 I,butcontsrm ed to investigatorsthatNe had only em ailed Augustin the

     unsigned docum entsforClearVision.



     5       Those signattlres a1Iresem bleone another,and they resem ble m ultiple exelnplarsof
     Augustia-strue signature thatinvestigatorshave obtained. Forexam ple,A ugustin m adea
     withdrawaltl-ol n hisClearVision accountending in 964 1atBank l()n M ay 9,2020.The Phillip
     Augtlstin signature on the w ithdrawalslip from thattransaction highly resemblesthatofthe
     Phillip Augtlstin signattlre on the Form s94l. Augtlstin also provided docum entsto investigators
     through hiscotlnselon orabotltJuly 9.2020,in an attem ptto show thathisarrangementw ith
     CH S 2 was Iaw fkl,and Augtlstin'ssignaturesin those docum ents also resem ble the Form s941
     signatures. Exam plesin those doctlments incltlde Augtlstin's signature on tw o prom issory notes
     fortheentity Atlgustin claim ed to have established forhisbtlsinessdealingsw ith CHS 2,60 Day
     Funding & lnvestluentG roup,LLC,and two ofitsclients,botl      adated in early April2020.


                                                Page9 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 11 of 28




                   Session recordsfrom Bank'Processor Ishow thatm ostofthe activity on

     A tlgustin'saccountoccurred on the nightofM ay 13,2020,starting atapproxim ately 8:45 PM

     and ending atapproxim ately 1l:2l PM ,afterClIS 2 sentthe finalForm s94l. Augtlstin's

     accountwith Bank Processor 1also logged in on theeveningsofM ay l4 and 17. According to

     those records,al1ofthose loginswere from the sam e Com castIP address. According to Comcast

     recordsfbrthe high-speed internetaccountassigned that IP addressatthe tim esofthese logins,

     the Ioginsocctlrred through the accountw ith service atAugtlstin's residence atthattim e. That

     Com castaccountis in the nam e ofAugustin'sson,Person 8,butwith acontactphone num ber

     thatisAugustin'scellularphone.the salne nulnberlisted on A ugustin-sClearV ision

     applicationsand docum ents.

     The W iderSc/lcazèzto Subm itFraudulentPPP Lf/sa Apnlications

                   Following the successofClearVision'sPPP application on M ay 13,2020,

     Detkndants and C>
                     .lIS 2 im m ediately began to work on obtaining moreand largerPPP loanstbr

     Augustin'sassociates and others.generally 13
                                                01-severalhundred thotlsand dollars foreach loan,

     upto asmuchasapproxinnately $l.24 million. Based ()1
                                                        :theevidenceinvestigatorshave
     reviewed so fàr,Defbndantsand C I'IS 2 collectively coordinated the subm ission ofapplications

     forPPP loansthataretogetherwol'
                                   thmorethan $24 milliondollars,ofwhich,atleast
     approximately $l7.4 million in loanswereapproved andfunded.Theevidence also showsmany

     morePPP loanswereattempted butrqiected by banksortheirpartners,orw ere planned and
                                             .



     prepared,butnotsubm itted before CHS 2'sarrest. The evidence indicatesthatallornearly aIl

     ofthose loan applicationsw ere fraudulent.

            22. CHS 2 hasadmittedthathesublnittedthevastmajority oftheseloans.largely
     through Bank Processor 1.and thatthey were fraudtllent.



                                                 Page 10 0f'26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 12 of 28




                   Investigatorshave obtained m any otherPPP loan applicationsthatCI'IS 2 has

     adjnitted he subm itted as partofthisscheme based on falsified documents,and have also

     obtained draftdocum entstlsed orintended to be used in those applicationsorothers. 'rhese

     applicationsalllbllow the sam e pattern offraud tbund in the ClearVision application m any

     w ith obviously cotlnterfeitFebruary 2020 bank statements.and alIw ith fabricated Form s94l

     w ith the sam e indiciaoffratld fotlnd in the ClearVision application butgenerally w ith even

     largerinflated payrollnulnbers.thusyielding luuch largerloans. CH S 2 hasexplained to

     investigatorsthatthe fsguresin the Form s94Iwere theproductofa form ulathatallow ed him to

     startwith a targetloan am ount,and then tGback illto''the payrollfigureson the form . H e

     explained how he used fsguresthatwould produce an average monthly payrollfbr20l9 that.

     when m ultiplied by 2.5,w ould yield the requested loan am ount. In turn,the num berof

     elnployeesreported wasclaosen based on the fctionalpayrollfigtlres,chosen to avoid an average

     em ployee salary thatm ightraise suspicion.

                    CHS 2 has also explained thathe tried to use bank statem entsshowing thatthe

     eom pany had a Iarge balance. Because so few companieshad such a statem ent,and Iikely also

     because itwaseasierthan keeping track oftheirtrue statem ents,CHS 2 repeatedly subm itted

     near-replicas ofthe sam e falsifsed bank statements. ln pal-ticular,CHS 2 appearsto have

     recycled one statem enteach fiom Bank l,Bank 6,and Bank 7. In recycling a statem ent,C HS 2

     generally changed only the accotlntnulnberand the accountholder'snam e and address,such that

     each version ofthe statem enthad identicalfiguresand line item sthrotlghoutthe statem ent.ti



     *      Forexample,CIIS 2 recycledaBank 1February statementthatC,1'1S 1(described inthe
     fbllowingsection)hadprovided CHS 2forCompany 1beforeC lIS lbegancooperatingwith
     law enforcem ent. Thatstatelnentw asused repeatedly,w ith identicaldollarfiguresthroughotlt.
     ThoseidellticalGgtlresillcltldeaiq-otalCombined M onthlyAverageBalance''of.'$391,264.80''


                                               Page 11 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 13 of 28




                    A review ofrecords tbrbank accotlntscontrolled by CI'IS 2 atBank 5 confsrm

     CHS 2'sadm issionsthathe received numerotlskickbacks.oûen ofapproxim ately 25% ofthe

     amotlntofthe loalls,and thathe regtllarly wired A ugustin a share ofeach kickback in the early

     stagesofthe schem e. CHS 2 explained thatthey were doing so m any loansby the end ofM ay

     thatI:echanged cotlrse,instead w iring largerlum p sums,collecting Augustin'ssharesofthe

     kickbacksform ultiple loansin one wire.

            26.     RecordsforCHS2'sBank 5personalcheckingaccountending in 6828(the
     *:C.lIS 2 6828Account-')forMay 2020show thatCl'IS 2 received aIargevolumeofwire

     transfers from businessesforwhich CH S 2 had recently obtained sizable fratldulentPPP loans.

     The fbllow ing table show the date and alnotlntofeach entity'sloan and w ire to CHS 2.
                                                                                          -

        Entity Receiving Loan and          Loan        PPP Loan         W ire       W ire A m ount
               Sendin W ire                Datc         Am ount         Date
      (7
       -0111 an 5                          5/,15     $363.177            5/l8         $72,635.40
      û>
       .0m '
           lall 6                          5/15      $363,177            5/18          $81,635
      Com nan '7                           5/17      $258,575            5/20          $64,645
      Com an 8                             5/18      $426,7I7            5/20          $90,000
      Com any 9                            5/18      $84,515             5/21          $21,130
      Com an l0                            5/14      $389,627            5/2l          $97,4l8
      Com an 1I                            5/l8      $4l6,752            5/22          $104,l88
      Company l2                           5/21      $708,065            5/26          $50,000
                                                                         5/27          $40,000
                                                                         5/29          $50,000
                                                                                    (Tot.:$140,000)
      Com an 'I3                           5723      $414,675            5/28         $l03,664.25



     and :111biEnding Balance'-01'
                                 -1*$362,220.38.''Theonlyapparentchangesfrom thefalsifsed
     Com pany 1statem entare the accountntlm berand the nam e ofthe company/accountholder,and
     an apparently inadvertentchange in the docum ent'sprilnary font,which does notm atch the font
     used in true Bank lstatem ents. Every line item and otherdetailofthose statel
                                                                                 nents is
     unchanged including the Iocation ofthe transactions,w hich would suggestthe purported
     accountholdersbased in Florida and otherareasfarfrom O hio operate prim arily in northeast
     Ohio.



                                               Page 12 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 14 of 28




                   Sim ilarly-recordsfora Bank 5 businessaccountending in 8588 in the nam e of

     CompanyA (theç-colnpanyA 8588-')forM ay2020 show thattheCompanyA 8588Account
     received a large volulneofwire transfèrs fiom businessesthatlikewise had recently received

     fraudulentPPP Ioansthrough CH S 2:

      Entity Receiving Loan and         Loan         PPP Loan         W ire      W ire Am ount
      Sendin W ire                      Date         A m ount         Date
      Com an 'B7                        5/I7         $702.720         5/20       $42,380
      Com nan ,14                       5/20         $488,565         5/26       $122,l55
      Com .an 15                        5/2l         $488,565         5/27       $96,000
      Com an 16                         5/2l         $488,565         5/27       $97,700
      Com an 17                         5/22         $488,565         5/28       $122,000
      Com a1) 18(Person 5)8             5/26         $1,246,565       5/28       $311,64l.67
            28.    Bank 5 recordsalso indicate thatCl'IS 2 opened a new busillessaccountending il1

     0640 tlnderthenameofColnpanyC (thesicom panyC 0640Accotlnt'').Thataccotlntincludes
     incoming wiresof$22,500and$80,000 il1earlyJunethatare connected totwoadditional
     entitiesthatstlbm itted fraudulentPPP loan applicationsthrough Cl'IS 2.

            29.    Investigatorsare stilll
                                         -eceiving and analyzing records forCHS 2'sand A ugustin-s

     accounts,butbased on a prelim inary analysis,asofJuly 24,2020,investigators had identified a

     total017$2.367,765.82 intransferstoCHS 2'saccountsfroln entitiesthateachobtained asizable
     PPP loan and thatw ere identified in the PPP tslesseized from CHS 2'sand CHS 3'sresidences,

     asdescribed below    orfiom individtlalsassociated w ith those entities.g



            Company B isa com pany controlled by CH S 3.
     8       com pany 18 obtained this Ioan w ith Person 5 listed asthe contactforthe business.
     Person 5 istlle sam e professionalfootballplayerthatA ugtlstin had referred to C HS 2 early in
     theirrelationship. The Colnpany A 8588 A ccountrecordsshow thisw irew asreceived notfroln
     Com pany l8.butfrom an accountin Person 5'snam e.
     9      Person 5,who had already wired the full25% kickback from the Com pany l8 loan,w ired
     anadditional$219,000to CHS 2 intwo separatetransactions,incltlded inthistotal.According


                                               Page l3 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 15 of 28




            30.    A review ofclIS 2'sand Atlgustin's bank records also showsthat,afterreceiving

     these wires.CHS 2 regularly wired large sum sto Augustin'saccountatBank l in the name of60

     DayFunding & InvestmentsLLC (i$60DayFunding''),aswellasto Person l4.'I'extInessage
     and emailrecords show ,and CHS 2 confirm ed,thatPerson 14 also referred clientsto the

     scheme. Based on the analysisthus t'
                                        t
                                        ar,itappearsthat,between M ay l9,2020 and June 22,

     2020,the60 DayFunding accountreceivedatIeast$900,789.35 inwiresfrom CHS 2's
     accounts,ofwhich approximately$40,000 wasactuallyintended asapaymenttoPerson 14for

     herreferrals.10 Inaddition.CHS2 directly sentPerson l4twowirestotaling $66,514.16for
     otherreferrals.and sentW illiamsa $16,000wireon May l8,2020.
                    The PPP Ioansidentitsed above as im plicated in the fbregoing kickback paym ents

     to C l,IS 2 representonly a ti'action ofthe overallscheme. In exectlting search warrantsat

     CHS 2'sand CHS 3'srespective residences,federalagentsfound stacksofpaperprinted outand

     organized by entity,containing an Ssintake fbrm s'lfbbricated Form s941,orboth fbreach entity.

     The intake form seolltained fields forthe inform ation needed to fabricate the doctlm entsand fill

     otltotheraspectsofthe PPP application'
                                          .identifying inform ation aboutthe ow nerand com pany,

     as wellasbank accotlntinforlmation tbrreceiving the loan. A section atthe end m arked

     'EBELO W IS O l7FICE USE ONLY''included blank fieldsforthe -ûN um berofEm ployees,'-

     'kM onthly PayrollExpenses''and 'CSBA Loan Pre-A pprovalAm ount.'' Between CHS 2-sand


     to CHS2,$l9-000 wascompensation forCHS 2 toassistPerson 5with obtainingforgivenessof
     hisPPP loan,while$200,000wasintended forpurportedbusinessinvestmentsthatAtlgustinand
     CHS 2 offered Person 5. Person 5 had also referred otherbusinessesto CH S 2 to obtain PPP
     Ioalls,and had been discussing w ith C1IS 2 in textm essages investm entopportunitiesand CIIS
     2*sassisting Person 5 w ith obtaining fbrgivenessofhisPPP loan.

            CHS 2 explained thatonewireto thataccountforapproximately $40,000 wasactually
     intended as apaym entto Person I4,who w ashaving trouble receiving the w ire directly from
     CH S 2,and so she arranged to receive itthrotlgh Augustin.


                                               Page 14 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 16 of 28




     CIIS 3-sresidcnces,investigatorsseized paperf5lesforPPP loan applicationsforapproxim ately

     80 differententities.

                   Federalagentsalso found textmessage and em ailrecordsthatreferenced

     additionalPPP loan applicantsthathad been referred to CHS 2 by A tlgtlstin,W illiam s,Person

     I4.()rotherassociatesofAugustin.Data obtained fieom the SBA corroborate m any ofthosetext

     messagesand emails. 'I'ogether.the conspiratorsappearto have conspired to subm itatleast90

     fraudulentloans,w ith approxim ately 59 ofthose Ioan applicationsstlbm itted to banksorbank

     processorsfbratotalofmorethan $24m illion. Itappearsthatatleast42 ofthose Ioanswere
     funded foratotalofapproximately$l7.4m illion.
     Em ail.TextA.fc.
                    u lt'e,and Lfpfla RecordsIllustrate the CbaNp/rf'
                                                                    zttvx'R oles in theSchem e

            33.     Defkndantsand CI'IS 2 did notwaitIong at-
                                                            tersubm itting the ClearV ision

     application to begin coordinating the subm ission ofotherapplications. A ugustin was in regular

     contactwith f>
                  .,lIS 2 aboutreferralsand docum entsto be used specifqcally in PPP Ioan

     applications,which A ugustin knew were fratldulent. A ugustin also recruited W illialns,w ho

     CH S 2 has identiGed asA ugustin'sgirlfriend and the m otherofone ofhischildren,to assisthiln

     and to com m tlnicate w ith C lIS 2. Recovered textm essagesand em ailsshow thatW illiam s

     regularly com m unicated w ith CHS 2 regarding CHS 2's tlnancialdealingsw ith A tlgustin.

                    Forexam ple,on orabotltM ay l4,2020,theday afterA ugustin stlblnitted the

     ClearV ision Ioan application,CH S 2 began corresponding w ith Atlgustin and W illiam sby em ail

     and textlnessagesregarding multiple businessesthatAtlgustin referred fbrPPP loans.

                   a.        Atapproximately 12:l4 PM ,W illiams sentCIIS 2 a textm essagew ith the

            addressand l
                       kderalemployeridentifscationntlmber(:iEIN*')forCompany 5and thename
            ofitsowner,Iàerson 10.



                                               Page 15 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 17 of 28




                  b.      Atappl-
                                oxim ately l2:50 PM ,W illial-
                                                             ns,sentC HS 2 an emailwith a PDF

          attachmelltthatappearsto be afalsifsed Bank 4 check in thenam e ofPerson 5,w ith an

          address in St.Petersburg,Florida. 'l-he im age ofthe check appearsnotto be a scan ofan

          autllenticcheck,butrather,tohavebeenproducedonacolnputerand,asthesubjectIine
          reads,lf onvel-ted to PDF.-'The check appearstt)have the accotlntholdername and

          address,bank nam e.accountnum ber,and rotlting num bersuperim posed on the im age of

          a check sim ilarto the preview a consum ercould see online before ordering new checks

          to be printed fbrhisorheraccotlnt.The m etadata forthe PD F show sthe fslew ascreated

           froln a M icrosoftW ord docum ent.

                          Atapproxilmately 2:l9 PM .CHS 2 sentan em ailto Augustin. In the

          em ail,C.l-1S 2 included one attachm ent,a purported February Bank 6 bank statementtbr

          an accountin the nam e ofCom pany 5,w ith a typo in the nam e. Butfora change in the

          accotlntnum berand the nam e and address in the tlpperlet'
                                                                   tportion ofthe Grstpage,this

          doctlmentwas identicalto the ClearVision bank statelnentsubm itted w ith its PPP loan.

           Company A w asstillIisted underneath the accountnum ber.

                          M inutesIater,CIIS 2 sentanotherem ailto A ugustin w ith a revised

           version ofthe sam e r'ebruary bank statelnent. ln thisversion,CH S 2 had replaced

          Colllpally A underneath theaccountnum berw ith Com pany 5-snam e. 'rhis version of

           the statem entmatchesthe bank statem entsubm itted w ith Com pany 5's PPP Ioan

           appIication.

                          Atapproxim ately 3:25 PM ,CI-IS 2 sentan em ailto Augustin,attaching

           fotlr(ùbricated lRS Form s 94l forCom pany 5,w ith Com pany 5'sand Person l0's




                                            Page 16 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 18 of 28




           contactinformation,and Person I0 Iisted asthe paid preparerfbraIlfburquarters,as in

           the lblsified ClearV ision Form s94 1.

                               Atapproxim ately 3:30 PM ,W illiam ssentC1IS 2 a textm essage providing

           k-gperson I11'sinformation--'includingCompany 10'saddress,EIN,bank accotlnt
            information and the following:vkAnnualltevenue -$4,675,552-'and %% ofemployees-
            I6.'- (>1IS 2 responded by asking forPerson 1l'sphone num ber,and w hen hegotno

           answer,texted Augustin forit. A ugustin il
                                                    m mediately responded with hernum ber.

                               Hourslater,beginning atapproxim ately 6:39 PM ,W illiam ssentCHS 2 a

            seriesoftextluessagesproviding sim ilarinform ation forCom pany 6 and itsow ner,

            Person l2,adding,il-l-his is forhis 941's.'- A fterstating,*$He has 15 em ployees,''

            W illiam stbllow ed up w ith,t'Please Ietm e know w hatthe payrollaverage isonceyou

            calctllate it-'-

                    C I'IS 2 also subm itted fiaudulentloan applicationsol1behalfoftwo entities,

     Colnpally Iand Company 2,both controlled by anotherindividualw ho laterdecided to

     cooperatewith theinvestigation(*CCHS I''),and bothbasedintheNorthern DistrictofOhi().
     Filesfbrb0th entitiesw ere found in C I'IS 2*sand CI'lS 3'sPPP f'
                                                                     iles. CHS 3 began soliciting

     CHS 1'sparticipation in textm essageson oraboutM ay l5,2020,requesting inform ation on

     Colupany l,which CHS lprovided. CIIS 3 fbllowed up with a screenshotshowing,kiY ou

     qtlalify for$554,232,'5and stating thatconfirmationsand instructionswould besent.
                    On orabotltM ay 16.2020,beginning atapproxim ately 8:3l PM ,W illiam ssent

     Cl'
       IS 2aseriesoftextmessagesproviding heremailaddressandthen stating,E%Needthe(Bank
     81stateluentand 941-swhenyougetminuteto createthem.''




                                                 Page 17 0f'26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 19 of 28




            37.    On oraboutM ay l6,2020,atapproxim ately 9:03 PM ,CH S 2 sentan em ailto

     W illiam s. The elnailattached a purported Bank 1 February statem entforColnpany 4,w hich was

     adapted from the falsified Company 1February statelment,with only changesto the account

     ntlm berand the accountholder's nam e and address. Thatdocumentlnatchesthe falsified bank

     statementsubm itted withColnpany 4-s fraudulentPPP loan application,which wasflnalized ()n

     oraboutM ay 17,2020. In the body text,C HS 2 told W illiam sthattheattachl
                                                                              m entw asthe bank

     statelnent.and thatshe needed to geta voided check forBank 8,and that,tiw hen you apply you

     tlseacctandrotktingnumberfrom (Bank81.'1InvestigatorsareawarethatthePPP loanfundsfor
     Com pany 4 weresentto Bank 8,butthe accountwas frozen soon thereafter,preventing

     Company 4's ow nerfrom w iring CH S 2 the kickback.

            38.    O n oraboutM ay l7,2020,CI-IS 2 exchanged em ailsw ith W illiam sand Person

     l4 abotlttlle process forfacilitating the schem e.

                           Atapproximately 9:36 A M ,CHS 2 sentan emailto W illiam sand Person

            14. In the email.CH S 2 asked W illiam sand Person 14 to fillouttheattached docum ent

            entitlediBgCOM PANY C1SBA INTAKE.docx.'' Theattachmentwasablank form
            labeled*VLCOMPANY C1INFORMA'I'ION IN'I-AKE SLIEET.'*Thatfbrm substantially
            m atched the many form srecovered from CHS 2'sand CH S 3'sresidences,which were

            fslled in with infbrm ation on businesses forw hich fraudulentPPP Ioan applicationshad

            been subm itted orplanned. Itcontained the sam e section forûCO FFICE USE ON LY''

            with tseldstbr,among otherthings,the ntlm berofemployeesand m onthly payroll

            CXPCI
                ASCS.
                           M inuteslater,atapproxim ately 9:55 A M .W illiam sreplied to CH S 2 and

            Person 14. In theel-
                               nail,she stated,-kOk,lvvilldo itgoing forw ard fbrallnew clients-'f



                                               Page 18 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 20 of 28




            39.    'l-hereafter,Person 14 sentntlm erousem ailsto CHS 2 attaching com pleted

     Com pany C Intake Form sthatleû the section lnarked .IO FFICE USE ON LY'Ablank. Som e of

     thesetbrmsincluded adollarfigure,stlchas$300,000or$400,000,listedabove orbelow the
     -VO FFICE U SE ON LY'Aheading,indicating theamountofthe loan requested.

                   O n oraboutM ay ls.2020,W illiam ssentCHS 2 an em ailwith an im age of

     anothercounterfeitcheck,stating,-kl-lere isthe check.Please review foracctlracy.'' The check

     resem bled the falsifsed Bank 4 check in the nam e ofPerson 5 thatW illiam shad previously sent

     to C IIS 2. lIowever.this check bore the nam e and addressofanotherfraudulentPPP applicant,

     Colupany 27,and Bank 6 wasthe listed bank on tlle check.

                   On 01,aboutM ay 20,2020,CH S 2 flnalized an application on behalfofCom pany

     lfbra$554.232 PPP Ioan from Bank2 inNew Jersey,through Bank Processor1.Company l's
     application wasapproved,and the fundswere then w ired from an accountoutside ofO hio to a

     bank accountatBank lin Ohio, How ever,afterthew ire w astransm itted,Bank lplaced a hold

     on the accotlntto allow a review ofthe transaction.

            42.    O n 01'aboutM ay 28,2020,CHS 2 fsnalized an application on behalfofcom pany

     2fora$320,767PPP loanfrom Bank 3.through Bank Processorl.'rhatloanwasfunded and
     disbursed to a bank accountin Com pany 2's nalne. Com pany 2 isa construction com pany

     operated underthe nam e ofperson 2,a relative ofC1IS l. ln interview sw ith investigators,CI-IS

     lstated thatafterthe PPP loan forCompany 1was approved in M ay 2020,he had arranged for

     CHS 2 and CHS 3 to obtain anotherPPP loan forCom pany 2. C HS lalso adm itted that

     Company l'sand Com pany 2'sloansw ere based on fraudulentrepresentations,including a

     falsified Bank 1 Febrtlary statelnentforCom pany l,and further stated thatCom pany 1and




                                              Page l9 0f-26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 21 of 28




     Com pany 2 do theirbanking and accessestheirfundsatbank branch Iocationsw ithin the

     NorthenlD istrictofOhio.l1

                   AfterCom pany 2'sPPP loan was approved,CHS Ireceived instructionsto w ire

     CHS 2and CHS 3approximately $80,000ofthe loan proceeds(approximately 25% ofthetotal
     Ioallproceedsreceived inthenameofCompany2).CHS lreceivedwiring instructionsby
     em ail,and thereafterdirected Person 2 to visita Bank 4 branch in the Cleveland,Ohio area,and

     requestthatBank4 wireapproximately$80,190to theCompanyA 8588Account,consistent
     w ith the instrtlctionshe had received. Person 2 did so on orabotltJune l,2020,and CHS 2

     received the w ire il1the Com pany A 8588 Accotlntthe same day. CH S l,CHS 2,alld CHS 3

     coordinated these loan applicationsand the kickback paym entthrough the use ofnum erous

     interstate w ire translnissions phone calls,textm essages,and em ails between Florida and the

     Northern D istrictofo hio.

            44.    'I-hroughoutthistime.Augustin and CIIS 2 continued to exchange textm essages

     aboutreferralsand the statusofloans,and also frequently disctlssed who had senta kickback and

     when CHS 2 wotlld send A ugtlstin hisshare. Forexam ple,on oraboutM ay 2 l,2020.Person ll

     wiredC1IS2$97,418from aBank6accotlntinthenameoftigperson ll1DBA gcompany 101'5
     that,thepreviousday.had receivedaPPP loan intheform ofa$389,627 wirefrom Bank 3.At

     approximately I1:07AM onMay21,AugustinsentatextmessagetoCl'
                                                               lS2stating,tûgcompany
     1()'s1wireisdonesois(Companyll).''CHS2respondedbyacknowledgingawirefor1197418''

     1l      O n orabotltJune 8, 2020,investigatorsapproached CI'IS land discussed theCom pany 1
     PPP loan w ith him .A fterobtaining cotlnseland deciding to cooperate with the investigation in
     the hopesofreceiving favorable consideration in connection with hispending case,CHS l
     agreed to additionalillterviews,and the statem entsofCH S lherein are from those interviews.
     CH S 1adlnitted in hisJune l2,2020 interview thathehad nottold the com plete trtlth in hisJtlne
     9 interview and should have disclosed the Com pany 2 Ioan to investigatorswhen asked aboutthe
     extentofhis Ioan activity.


                                             Page20 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 22 of 28




     from Person lI/Com pany l0,and aw ire from Com pany 9,butnoting thathe wasidstillwaiting

     01:'-Company l1and Com pany 4.

            45.    On oraboutM ay 28.2020.atapproximately 10:l6 PM ,Augustin reached out

     abotltPerson l9,thepurported ownerofCompany21,stating,ûlDon'tforgetaboutgperson l91.'9
     CI-IS 2 responded,-tW orking on herstatelnentnoteasy,''to which Atlgustin replied,t(Ok.''CH S

     2 tsnalized Com pany 21'sfraudulentPPP loan application on Jtlne l,2020,sublnitted w ith a

     falsified nearreplica ofthe sam e Bank 7 statementCHS 2 submitted w ith anum berofother

     fraudulentPPP Ioans.

                   A ugustin regularly provided Cl4S 2 with accountinforlnation forwires,and

     CH S 2 also provided A ugustin wire instructionsto passalong to the loan recipients. Both

     Atlgustin and W illiam sprovided ClIS 2 infbrm ation forone ofW illiam s'saccounts.

                   Elnailsand textm essagesam ong the co-conspiratorscontinued up to and even

     including the day ofc lIS 2'sarrest. On oraboutJtlne25,2020,atapproxim ately ll:l9 AM ,

     Augustin sentCHS 2 an em ail,forwarding a June 8,2020 em ailfrom W illiam sto A ugustin,with

     an imageofa blank check attached.The check resem bled the falsifled Person 5 and Com pany

     27 chccksthatW illiam shad previotlsly sentto C I-IS 2. llow ever,thischeck bore the name and

     addressofolle ofA tlgustin-ski-l-op Gun-'entities,i-Top G un Constllting and M anagelnentLLC,''

     and Bank 1wasthe Iisted bank'on thecheck.

            48.    Shortly afterCH S 2'sarrest,W illiamscanceled herCom castinternetaccount,

     through w hich she haclsubm ittedthe fratldulentPPP loan applicationsfbrCom pany 5 and

     Company l0. Specifscally,Bank Processor 1's IP address Iog fiIesforthosecompaniesrettlrn to

     the sam e IP addressata1ltimeswhen the accounts forthose applications Iogged in,between M ay

     14,2020 and M ay l8,2020. Atthose tim es,according to Comcastrecords,thatIP addresswas



                                              Page 2l0f'26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 23 of 28




     assigned to a Com casthigh-speed internetaccountin W illiam s's nam e,w ith a service addressat

     aresidence in W eston.Florida associated w ith W illiam s. Thatservice had been active since

     Augtlst2018,butwasdisconnected on June 29,2020.

     4ueustin W Obstrudion ofthe .
     -                           lave://ef
                                         z//t?a and A dm issions aboutH isAtp/e in tlteSchente

                    Even afterIearning atthe end ofJtlne Of-CHS 2's arrestand thatBank 1 had

     concernsabotltAugustin's accounts,Augustin continued to com m itactsin furtheranceofthe

     scllem e,reaching outto investigatorsto m islead them in his interview,and thereafterproviding

     documentsto achieve thatgoal. In stlm m ary.Augustin falsely portrayed him selfas a passive

     recipientofreferralfees based only on referralshe had lnadebefore the CO VID -l9 pandelnic

     and the PPP program . A ugustin m isled investigatorsabotlt.forexample,the extentofhisand his

     associates-know ledge of,and involvementin.the m isstatem ents contained in the PPP Ioan

     applications. Il1fact,Augtlstin wasin regularcontactw ith CHS 2 aboutreferralsand docum ents

     to be tlsed specifically in PPP loan applications,which A tlgustin knew w ere fiaudulent. He then

     provided doctlmentation ofthose priorreferralsto supporthism isrepresentations.

            50.     A tlgustin,accom panied by counsel,appeared in person atIRS offices in

     Plantation,Florida,fora voluntary interview on July 6,2020. Augustin metwith two Florida-

     based law enforcem entagents with,respectively.IRS-CIand the FederalDepositlnsurance

     Corporation Office of InspectorGeneral. Otherinvestigatorsappeared by teleconfkrence,and

     identified thelnselvesand theirlocations,incltlding m tlltiple investigatorsin the N orthern District
     ofO hio.12 Investigatorsthen asked A ugtlstin if-he would Iike to record the interview , and he and

     hiscounselagreed to audio record the interview.


            Aftsant,SpecialAgentPizzola,and N orthern Districtofo hio A ssistantU.S.Attorney
     ElliotM orrison identifsed them selvesand theirpositions,and theirlocation in theCleveland,
     Ohio area.


                                               Page 22 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 24 of 28




                   Iluring the interview ,Augustin made the fbllow ing statelments,am ong others,

     abouttheC learV ision PPP loan application'
                                               .

                   a.      Atlgustinstatedthat,early in2020,Augustinhad paid ClIS 2 $29.000 fbr
            CHS 2to repairhiscreditandobtain abusinessloan forAugtlstin,forasmuch as$l
            luillion. A ugustin,who worked asa m anagerforprofessionalfootballplayers.had also

            referred som eofhisclients.including Person 5,and othercontactsto C HS 2 forthe sam e

            services,withtheunderstandingAugustin would receive $5,000 perreferral.Going into
            M ay 2020,CIIS 2 had notdelivered asprom ised on those services fbrAugustin orany of

            hisrel
                 krrals.

                           Augustin also claim ed that,in approximately m id-M ay 2020,CH S 2 cam e

            to Augtlstin-shouseto explain hisnew plan to obtain a Ioan forA ugustin and clientshe

            had referred. CHS 2 explained thatthey could getdisasterloans,and they would.i
                                                                                         tlst
            have to tlse the loans fortheirbusinesses,such as fbrrentand em ployees.

                           Augustin stated thatCHS 2 then prepared and subm itted the ClearV ision

            application from A ugtlstin'shouse,using A ugustin'scom puter. Forthe application,

            CI..
               IS 2 obtained from Atlgtlstin only the identifying inform ation forAugtlstin and Clear

            Vision,a voided check,and a corporate tax return,butnothing aboutpayroll. A ugustin

            did tellCH S 2 thatClearV ision had eightem ployees,butsom etim esadded two more

            people,meaning up to l0 em ployees. A ugustin only provided the docum entsand

            information requested and watched CHS 2 while playing two gam esofpool.l3



     l3     By contrast, C lIS 2 reported thatA ugustin handled the processfrom whatCIIS 2
     assum ed wasAugustin's house,w hile f.  >1IS 2 was atCI-IS 2's residence,em ailing A ugustin
     doctlmentsand discussing the processw ith him . Telephone records corroborate CHS 2*s
     accotlntand refute A tlgustin-s. Cellulartowerdata associated w ith CHS 2'scellularphoneshow


                                              Page 23 0f'26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 25 of 28




                   d.      Augtlstin claim ed thathe spoketo hisaccountantabotltthe Ioan the day

            afterhisexchange with CHS 2,and the accotlntantexplained thatA ugustin needed to set

            tIp a separate accotlntfbrthe Ioan proceeds,and tlse itto pay rentand payroll. The

            m oney arrived a day ortwo Iater,and atthattilne,Augustillhad no concernsaboutthe

            Iegality ofthe arrangem ent. A ugustin did nothave any such concernsabotlthisPPP

            loan,orthoseofthepeople he refb.rred,untilapproxilnatelytheend ofJtlne,w hen Bank I

            froze hisaccotlnts and he Iearned a Bank linvestigatorwassaying thathism oney was

            connected to f'
                          raud.l'
                                l l-le and hiscounselthen discovered and review ed A ffiant's

            N ol
               -thern DistrictofOhio coluplaintagainstCHS 2 and CH S 3,prom pting them to reach

            outto the A ssistantU .S.Attorney on the case.

                   Augustin also m adethe fbllow ing statem ents,am ong others,abouthisreferring

     clientsto C HS 2 and the paym ents he received orexpected to receive forthose referrals:

                   a.      Atlgustin estim ated thathe had referred 20 - 25 peopleto CI-IS 2,and

            some ofthose people,in ttlrn,referred others.



     thatatthetim e ofthe Bank Processor lloginsto the ClearVision accounttiom A ugustin's
     home,(- .,1IS 2 w as in the vicinity ofhisown hom e,and notin the vicinity ofAtlgustin-s hom e,
     which wasapproxiluately eightm ilesaway. CHS 2 wasalso in the vicinity ofhishom e,not
     Augustin-s,atthe timeson otherdaysthatthe ClearVision accountlogged in to Bank
     Processor 1's system fi-  om Augustin's hoblse. ln addition,recovered textm essagesshow that,at
     appl-oxim ately 8:54 PM on M ay l3,2020,in the m iddle oftheonline sessionsforthe subm ission
     ofthe ClearVision application,Augtlstin appearsto have attempted to callCHS 2 and received
     the textm essage response,-lcal    '
                                        1-ttalk,callyou rightback.'' Augustin then imm ediately sent
     CH S 2 a textm essage stating,i'Callm eA SA P.'' Thistelephone exchange w ould nothave
     occurred if.asAugtlstin reported,CHS 2 and Augustin were in the sam e room conversing.
            ln fact.on M ay 13,2020,the sam e day he subm itted his PPP application,A ugustin senta
     textmessage to CH S 2 atapproximately 6:49 PM with a link to an al -ticle and television new s
     reportregarding fraud chargesagainstan Atlanta-based reality television starforf- raudulently
     obtaining a PPP loan.



                                             Page 24 0f'26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 26 of 28




                             Augtlstin stated thathe had referred allofthese individualsbefbre the PPP

            began,whel)CHS 2wasofferingthecombination ofcreditrepairand accessto a$l
            m illion Ioan,and thathe did notprovide ClIS 2 w ith clientinfbrm ation specifically to

            obtain PPP loansand did notprovide additionalreferralinform ation afterhisC lear

            Vision PPP Ioan. Instead,CHS 2 on hisow n initiative reached outto the peoplethat

            A ugustin had previotlsly retkrred.l5

                             Augustin clailned that,ifC HS 2 successfully obtained a PPP loan fora

            clientthatA tlgustin referred orfbranotherclientthatone ofthose clients,in turn.

            referred,and ifthatPPP loan was paid out,A ugustin would receive a share ofthe 25%

            fee thatCHS 2 w ascharging. Augustin'sportion wasgenerally in the rangeof7% - 10%

            ofthe Ioan,som etim esm ore,up to 12.5%0.16

                      The docum entsthatAugustin provided through hiscounselto investigators on or

     aboutJuly 9,2020 show tsnancialarrangements between CI-IS 2,A ugtlstin,and approximately

     3lclients.and the documents include whatappearsto be a note from Augtlstin to investigators

     identityingtburofthepeoplehereferredtoCHS2aspeoplewho,inturn,refkrredothersto
     CHS 2. 'l'hese docum entsappearto have been calculated to supportAtlgustin's false claim sto

     investigators.




     15      Asdocumented above, however,Atlgustin was in regularcontactw ith C I'IS 2 aboutthese
     referralsaûerM ay 13,2020,and pushed CHS 2 to acton partictllarclientsatparticulartim es.
             In fbct,when kickbackswere paid,A ugustin generally received l2.5% ,and Iesser
     aluoullts were the exception ratherthan the rule.


                                               Page 25 of26
Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 27 of 28




                                                                   CO NCLUSION

                   Based on the forgoing,Irespectfully subm itthatthere is probablecauseto believe

     thatPlIILLIP J.AUG I-JSTIN and W YLEIA NASI-ION W IIaLIA M S com m itted theTarget

     Offenses,and to issue the requested arrestwarrants.

                                                                                   i
                                                                                   ?


                                                                                       ; ;
                                                                                         ...
                                                                                            '
                                                                                   li''1
                                                                                  -. .
                                                                                     .
                                                                                     . .

                                                                               M atthew Scalisi
                                                                               SpecialAgent
                                                                               FederalBtlreau ofInvestigation


     Thisaffidavitwassworn to by the affsantby telephone aftera PDF was transm itted by email. per
     Fed.R.Crim P.3,4(d),and4.lonthisday.July 28s2020.

                                                                           '


                            .N.>xEs Dls.rYc                                                                     t
                          Q6
                        t* #k
                                             >'
                                          :,$ oor
                                                                                                m zrJ 3 .
                        z
                        o
                                .,tk
                                   '#+ #t
                                         y.f    x.
                                                 .
                                                 ,4                            David A.Ruiz
                                                     . k )')
                                                           '.                  U.S.M agistrateJudge
                                                     )8Jj.r
                                                          sj.yly
                         *î
                          :
                          .h
                           sbhq                         -'' -.
                                                             tQ
                            ,
                                  -'-- )
                                   -tk..!tr..y.i;
                                                .
                                                '
                                                ;.
                                                 ''.
                                                . k  1... (2,$
                                                   -r'        .
                              o4W . ,            .xO:
                                   *fl/sfmsfl




                                                                   Page 26 of26
        Case 0:20-mj-06304-PMH Document 1 Entered on FLSD Docket 07/29/2020 Page 28 of 28

    zït)442 (Rktv ll/l1jArrcstSsfal'ranl


                                           U NITED STATES D ISTRICT C OURT
                                                                            forthe
                                                               Northen'
                                                                      lDistrictofOhio

                          United StatesofAl
                                          merica
                                     k.
                    W YLEIA NASHON W ILLIAMS                                             CaseNo.        l:20M J2208




                                                           A RR EST W A RR AN T
    -1-0*     Any attthorized law enfbrcelnentotxcer

              YOU ARE COM M ANDED toarrestandbringbeforeaUnitedStatesmagistratejtldgewithouttlnnecessarydelay
    tnamef
         pyhcnwv?to/
                   Jt
                    ,arresledl VVYLEIA NAsHo N vvILLIAMS
    whoisaccused ofan oftknseorviolation based on the following documentGled with thecourt:

    (
    D Indictment                   SupersedingIndictment            O Infornlation O SupersedingInformation (
                                                                                                            # Complaint
    E
    D ProbationViolation Petition            (
                                             D Supervised ReleaseViolation Petition                  (
                                                                                                     D Violation Notice (
                                                                                                                        D OrderoftheCourt
    Thisoftknseisbrietlydescribed astbllows:
      Wirefraud,bankfraud,andattemptandconspiracytocommi
                                                       twirefraudand bankfraud,inviolationof18U.S.C.jj1343,
      1344,1349,and 2




                                                           >.<F.I Df&r*z
                                                       Q
                                                        wax.
                                                           e'-e-        %                                         t
    Date:          07/28/2020                        a*    s            . tho
                                                                        .                                     f                4
                                                   2.2. U,.'.4.      ''!' G.
                                                                       f
                                                                       ;     *
                                                   D
                                                   .          t
                                                              'k.k
                                                                 .@ #
                                                                    f           .4                    /5'xtting /./
                                                                                                                  .
                                                                                                                  ,
                                                                                                                  /
                                                                                                                  *l
                                                                                                                   *(
                                                                                                                    ?e/''
                                                                                                                        s.$
                                                                                                                          '/
                                                                                                                           g/?alu
                                                                                                                           '
                                                       b                   ,,
    City and state:         Cl
                             eveland,OH            %oV:.      '''
                                                                         '
                                                                         ..g
                                                                         ,
                                                                    . .,p z
                                                                           yI
                                                                           -.g                 DavidA.RMig,U=So -M Mgiytrate Judge
                                                                                                                      -    -
                                                       bVt              1 ooO                            IAt-itttézc/l
                                                                                                                     )(Illtg(Itï6lrï/le
                                                           &N ors-f'sïcx
'


                                                                           Return

              Thiswarrantwasreceived on tdatel                                       .and theperson wasarrested on (dato
    atlcilv(
           v/?t.
               /stttte)


    13ate:
                                                                                                      1?./-t?.s'?'
                                                                                                                 /;?gotjv
                                                                                                                        tce'.'
                                                                                                                             .
                                                                                                                             5
                                                                                                                             ,.
                                                                                                                              s.
                                                                                                                               /v.
                                                                                                                                 ,?a?l/re
